Citation Nr: 1730027	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for idiopathic acquired leukoderma (claimed as skin condition).

5.  Entitlement to service connection for seborrheic keratosis (claimed as skin condition). 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was previously before the Board in November 2014, at which time it was remanded for additional development.  In accordance with the remand's directives, the Agency of Original Jurisdiction requested that the Veteran authorize VA to obtain relevant records of his private treatment and identify VA facilities where he has received post-service treatment, inter alia.  The Veteran did not provide the requested information, and thus, VA cannot take further action in this regard.  The Board finds that there has been substantial compliance with the November 2014 remand directives and will review the claims on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for idiopathic acquired leukoderma, entitlement to service connection for seborrheic keratosis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service.

2.  The Veteran does not have a diagnosed psychiatric disorder.

3.  The Veteran has not been diagnosed with diabetes mellitus, and impaired fasting glucose is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016); see also 38 U.S.C.A. § 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service and there is evidence that the claimant's symptoms have continued after discharge.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2016).  Additionally, if a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  38 C.F.R. § 3.303(b).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Where presumptive service connection is not warranted because the claimed disability is not listed under 38 C.F.R. § 3.309(e), the Board must consider whether there is competent evidence that shows that the claimed condition was actually caused by the Veteran's active service, including herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (1994).

Where a Veteran has asserted service connection for injuries incurred in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  In the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the disability and the combat injury.  Id. at n.9 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A.  Bilateral Hearing Loss

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Here, the evidence of record indicates that the Veteran currently has bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) document whisper test scores of 15/15 upon separation in March 1966 and do not show hearing loss or document reports of hearing problems during service.  However, in a statement that was received by VA in June 2017, the Veteran reported that he was exposed to prolonged mortar rounds in his base camp and while on missions as an infantryman during service.  He reported that the sounds were loud and in close proximity, many times leaving him with tingling and numbness in his ears.  In a November 2016 brief, the Veteran's representative indicated that the Veteran has experienced hearing problems since service.

The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his military personnel records show that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that his military occupational specialty (MOS) was that of light weapons infantryman and that he served in combat.

Thus, this appeal turns on whether there is a nexus between the Veteran's hearing loss and service.

In November 2011 and November 2013, a VA examiner noted that neither pre-induction, induction, nor separation audio tests were available for review; there is no evidence of complaints of hearing loss in service or after his release from service; there is no evidence of audiological treatment/care for hearing loss while in service or after his release from service.  The examiner also noted that the Veteran's first post-service audiological care was in November 2011 and, at that time, he reported hearing loss mainly in the left ear for about one year.  Based on the foregoing, the examiner concluded that the Veteran's hearing loss was less likely as not caused by or a result of his MOS as an infantryman in service.

A similar opinion was offered upon examination in April 2015.  At that time, an examiner noted that the Veteran's hearing loss could be the result of a natural aging process, to hereditary factors, to post-service noise exposure, or to a combination of all these factors.

In April 2017, a Veterans Health Administration (VHA) specialist reported that he strongly agrees with the November 2011 opinion.  The specialist explained that review of the Veteran's induction and separation examination reports reveal that there was no difference noted in the Veteran's hearing between the examinations and abnormal ratings were not noted.  The specialist also explained that acoustic trauma from combat-related events can result from either direct injury to the tympanic membrane or ossicles in the case of a blast injury or damage to the inner ear hair cells within the cochlea due to the intensity of sounds entering the ear canal transmitted through the tympanic membrane to the ossicles to fluids within the inner ear that are in contact with the inner hair cells of the cochlea.  These hair cells also gradually decrease in function due to age-related changes or chronic noise exposure over the course of years, which usually results in symmetrical mid- to high-frequency hearing loss as noted in the Veteran.

The Board finds that the foregoing opinions are inadequate to the extent that the examiners and VHA specialist used a showing of normal hearing upon separation to support their opinions that the Veteran's current hearing loss is not etiologically related to his period of active service.  As noted previously, service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  Hensley, 5 Vet. App. at 159-60.

Overall, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's hearing loss became manifest during his combat service.  See Reeves, 682 F.3d at 998-99.  In light of his in-service, combat-related acoustic trauma, the credible history of hearing problems during and since service, and the current diagnosis of bilateral hearing loss, the Board finds that the Veteran's bilateral hearing loss had its onset during service and thus, service connection is warranted.

B.  Acquired Psychiatric Disorder

In March 2010, VA provided an initial evaluation for PTSD, at which time it was noted that the Veteran had no history of psychiatric treatment at that time.  The examiner acknowledged the Veteran's combat service and report of symptoms, but reported that he did not meet the DSM-IV criteria for a diagnosis of PTSD and also indicated that he did not have an Axis I diagnosis.  Similarly, in November 2013, an examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and did not have a mental disorder that conforms to DSM-IV criteria.

In April 2015 and January 2016, VA examiners reported that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria and does not have another diagnosed mental disorder.  The April 2015 examiner also indicated that the Veteran's clinical history and psychosocial course are negative for a mental condition.

Review of the record also reveals multiple negative screenings for PTSD and depression during the period on appeal.

In light of the foregoing, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  There is no doubt to be resolved as to this issue.

C.  Diabetes Mellitus

Upon examination in March 2010, the Veteran reported that he has never been diagnosed with diabetes, but has been told that he had "borderline blood glucose values."  Based on a review of the Veteran's pertinent medical history, the examiner concluded that the Veteran does not have diabetes.

A similar report was made upon examination in April 2016, at which time an examiner noted that the Veteran did not have an official diagnosis of type I or type II diabetes mellitus, but instead, acknowledged a finding of impaired fasting glucose during the appeal period.

The Board notes again that a condition precedent for establishing service connection is the diagnosis of the disability during the pendency of the appeal and the Veteran does not have a diagnosis of diabetes, only a laboratory finding of "impaired fasting glucose," which is not a disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Thus, the Board finds that service connection for diabetes mellitus must be denied.  See Brammer, 3 Vet. App. at 225.


ORDER

Subject to the law and regulations governing payment of monetary benefits, service connection for bilateral hearing loss is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for diabetes mellitus is denied.


REMAND

Upon examination in April 2010, the Veteran was diagnosed with idiopathic acquired leukoderma and seborrheic keratosis, which an examiner concluded are not related to the Veteran's exposure to Agent Orange based on "the most recent medical knowledge."  The examiner explained that the etiology of the Veteran's skin conditions is not known, but they are thought to be related to aging and/or sun exposure.

The Board finds that this opinion is inadequate, as the examiner did not provide sufficient rationale to support her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions).  On remand, VA must obtain an opinion regarding the likely etiology of the Veteran's diagnosed skin conditions that takes into consideration the Veteran's presumed exposure to herbicide agents during service.

As the Veteran's claim for a TDIU is inextricably intertwined with the claims being remanded, the Board finds that the issue of his entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and provide the Veteran an appropriate period of time to submit the completed form.

In addition, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the symptoms of his service-connected disability, to include consideration of the impact that this condition has had on the Veteran's ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  After associating any records obtained by way of the above development, obtain an opinion as to the likely etiology of the Veteran's diagnosed skin conditions (identified as idiopathic acquired leukoderma and seborrheic keratosis).  The claims folder should be made available to and reviewed by the reviewing clinician, all necessary tests should be conducted, and the clinician should set forth a complete rationale for all findings and conclusions.  The clinician is asked to comment on any relevant treatment records in his or her report.

   (a) First, provide an opinion as to whether it is at least as likely as not that any of the Veteran's diagnosed skin conditions had their onset during his period of active service.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the Veteran's presumed exposure to herbicide agents (such as Agent Orange) caused the development of any of his diagnosed skin conditions.

If the clinician is unable to provide an opinion without resort to speculation, the clinician should explain why that is so and note whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the claims on appeal.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


